On Rehearing.
Upon reconsideration of this case upon appellant’s motion for rehearing, we have reached the conclusion that our former decision affirming the judgment is in conflict with Prokop v. G., C. & S. F. Ry. Co., 34 Tex. Civ. App. 520, 79 S. W. 101, decided by the Galveston Court of Civil Appeals; and Segal v. St. L. & S. W. Ry. Co., 35 Tex. Civ. App. 517, 80 S. W. 233, decided by the Dallas Court of Civil Appeals.
In the Prokop Case the plaintiff, a white woman, went at nighttime to a small station which she found unlighted and the railroad’s agent absent, and the train late, and while waiting there she was assaulted by a negro. The Court of Civil Appeals held that the absence of the agent and the failure to light the station, though negligence, was not the proximate cause of the plaintiff’s injury, for the reason that the railroad company was not required to contemplate that its negligence in that respect would result in any such injury as was sustained by the plaintiff. The Supreme Court refused to grant a writ of error, and we therefore suppose indorséd the ruling referred to.
In the Segal Case the plaintiff’s wife, a white woman, was a passenger on the defendant’s train, occupying a first-class reclining chair, reserved exclusively for white passengers. She was accompanied by her little daughter, about four years old. At Sulphur Springs the last of the other passengers on the car left the train, and she and her little daughter were left the only remaining passengers in that car. An employs on the train arranged a reclining chair for her to sleep, and, while asleep, and while the train was standing still during a stop at another station, and before daylight, she was assaulted by a negro man. He choked her so that she could not make an outcry, but she struggled and resisted until the train started, when the negro desisted and fled. Although they knew that she was alone in the car, the defendant’s employés left the car before reaching or at the station, and left the doors of the car unlocked and open. The negro entered the car through one of the doors and escaped through the other. In that case it was held by the Court of Civil Appeals that the defendant could not be expected to foresee that a third person would enter the car and assault the plaintiff’s wife; and therefore that, if it was guilty of any negligence in leaving the car open and unprotected, that negligence was not the proximate cause of the injury sustained. In that case a writ of error was also refused, and presumably the ruling referred to was approved by the Supreme Court.
While we may not indorse the cohelusions reached in the two cases referred to, we recognize the fact that their approval by the Supreme Court raises them to the dignity of -final authority in this state, and for that reason we accept them as such. According to the' law as established by the cases referred to, the plaintiff in this case is not entitled to recover, and therefore the motion for rehearing is granted, the judgment of the trial court reversed, and judgment here rendered for appellant.
Motion granted, case reversed and. rendered.